DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a conveyor for conveying vehicles” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 7 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 7 recites the limitation "said controller" in line 2.  There is insufficient antecedent basis for this limitation in the claim. For purposes of examination, the claim has been interpreted as requiring both a processor, as recited in claim 1, and a controller, as recited in claim 7. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-12 and 14 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Blackstock (US 20190061705 A1). 
Examination Note: Italics are used to indicate which claim limitation are not explicitly disclosed by the cited reference. 
1.    Blackstock discloses an automated carwash [Abstract], comprising:
a carwash tunnel 102 [para. 0034; Fig. 1A];
a conveyor 110 for conveying vehicles 101 in said carwash tunnel 102 [para. 0034; para. 0037];
a plurality of laser sensors S [para. 0035, “sensors can comprise photoelectric sensors […], LIDAR” (laser imaging, detection, and ranging)] disposed throughout said carwash tunnel [para. 0035, “sensors S1, S2, S3,…”; Fig. 1A] and defining a plurality of checkpoints [para. 0041, “expected position may be referred to as a checkpoint”, “earlier checkpoint”, “subsequent checkpoint”, “each checkpoint”], the laser sensors S detecting a presence of a vehicle 101 disposed in the carwash tunnel 102 [para. 0036, “reference point for a vehicle entering the tunnel 102”; para. 0038-39, “referential point”]; and
a processor 310 connected to said laser sensors S and monitoring 300 a progression of the vehicle 101 within said carwash tunnel 102 [Fig. 3, para. 0054-58], said processor 310 shutting down said conveyor 110 if it determines the vehicle 101 does not make it to a given checkpoint in an allotted time period [para. 0012-13, “stop or halt the automated car wash system”; para. 0027; para. 0043, “if data received from a particular sensor does not indicate that the vehicle 101 is at an expected position at an expected time (or within an expected time range), they system may sound an alarm or may stop or halt the conveyor 110”; Fig. 5].

3.    Blackstock discloses the automated carwash according to claim 2, wherein said laser sensors S in conjunction with said processor 310 model said carwash tunnel 102 [Fig. 6, para. 0066-68] and display a size and position of all vehicles disposed within said carwash tunnel on said display [para. 0054, “user interface (U/I) device”; para. 0050, “peripheral interface”].
Blackstock fails to explicitly disclose: 
display a size and position of all vehicles disposed within said carwash tunnel on said display.
However, a claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. See MPEP 2144, II. 
Here, Blackstock teaches collecting data, from the sensors S and via processor 310 [Fig. 3, para. 0054-58], the data comprising the size [para. 0046] and position [para. 0036, “reference point for a vehicle entering the tunnel 102”; para. 0038-39, “referential point”] of all vehicles disposed within the carwash tunnel 102 [Fig. 3, para. 0054-58], and further discloses a display connected to said processor 310 [para. 0054, “user interface (U/I) device”; para. 0050, “peripheral interface”]. 
Blackstock therefore teaches all of the positively recited structure of the claimed apparatus, and anticipates the claim. 
4.    Blackstock discloses the automated carwash according to claim 3, wherein said processor 310 outputting to said display [para. 0054, “user interface (U/I) device”; para. 0050, “peripheral interface”], data for displaying the model [Fig. 6, para. 0066-68] visually showing to a carwash operator said carwash tunnel and the position and size of all the vehicles in the carwash tunnel.
Blackstone fails to explicitly disclose:
said processor outputting to said display, data for displaying the model visually showing to a carwash operator said carwash tunnel and the position and size of all the vehicles in the carwash tunnel.

Here, Blackstock teaches collecting data, from the sensors S and via processor 310 [Fig. 3, para. 0054-58], the data comprising the size [para. 0046] and position [para. 0036, “reference point for a vehicle entering the tunnel 102”; para. 0038-39, “referential point”] of all vehicles disposed within the carwash tunnel 102 [Fig. 3, para. 0054-58], and further discloses a display connected to said processor 310 [para. 0054, “user interface (U/I) device”; para. 0050, “peripheral interface”]. 
Blackstock therefore teaches all of the positively recited structure of the claimed apparatus, and anticipates the claim. 
5.    Blackstock discloses the automated carwash according to claim 1, further comprising an alarm connected to said processor 310 [para. 0064, “the monitoring system 300 may initiate one or more precautionary measures, which may include triggering an alarm”; Fig. 3, para. 0054, “monitoring system 300 may include processor 310”]. 
6.    Blackstock discloses the automated carwash according to claim 5, wherein said laser sensors S [para. 0035, “sensors can comprise photoelectric sensors […], LIDAR” (laser imaging, detection, and ranging)]  in conjunction with said processor 310 [Fig. 3, para. 0054; Fig. 5] determining a vehicle 101 stoppage in said carwash tunnel 102 and shutting down said conveyor 110 [para. 0043, “if data received from a particular sensor does not indicate that the vehicle 101 is at an expected position at an expected time (or within an expected time range), they system may sound an alarm or may stop or halt the conveyor 110”].
7.    Blackstock discloses the automated carwash according to claim 6, wherein upon detection of the vehicle stoppage, said controller 310 [para. 0056, “processor 310 may include a secure microcontroller”] outputting an alarm signal to said alarm causing an activation of said alarm [para. 0043, “if data received from a particular sensor does not indicate that the vehicle 101 is at an expected position 
8.    Blackstock discloses a method for operating a carwash [Abstract], which comprises the steps of:
conveying a vehicle 101 into the carwash 102 via a conveyor 110 [para. 0034; para. 0037];
capturing at least one of a position [para. 0036, “reference point for a vehicle entering the tunnel 102”; para. 0038-39, “referential point”], a length or a height of the vehicle 101 traversing the carwash [para. 0046, para. 0052 “height, width, total length of the vehicle”];
monitoring a progression of the vehicle 101 going from one checkpoint to a further downstream check point [para. 0041, “expected position may be referred to as a checkpoint”, “earlier checkpoint”, “subsequent checkpoint”, “each checkpoint”]; and
stopping the conveyor 110 if the vehicle 101 does not make it to the further downstream checkpoint in an allotted time period [para. 0012-13, “stop or halt the automated car wash system”; para. 0027; para. 0043, “if data received from a particular sensor does not indicate that the vehicle 101 is at an expected position at an expected time (or within an expected time range), they system may sound an alarm or may stop or halt the conveyor 110”; Fig. 5].
9.    Blackstock discloses the method according to claim 8, which further comprises monitoring a distance between any two adjacent vehicles 102 within the carwash and shutting down the conveyor 110 if a minimal distance between the two adjacent vehicles is violated [para. 0048, “responsive to determining that the gap between adjacent vehicles is below a predetermined range, the system may transmit an alert or can stop the conveyer 110”].
10.    Blackstock discloses the method according to claim 8, which further comprises providing laser sensors [para. 0035, “sensors can comprise photoelectric sensors […], LIDAR” (laser imaging, detection, and ranging)] for capturing at least one of the position [para. 0036, “reference point for a vehicle entering the tunnel 102”; para. 0038-39, “referential point”], a length or a height of the vehicle 
11.    Blackstock discloses the method according to claim 10, which further comprises outputting the captured data to a controller 310 [para. 0056, “processor 310 may include a secure microcontroller”] which determines whether the vehicle 101 is no longer being conveyed by the conveyor [Fig. 3, para. 0054-58; para. 0064, “monitoring system 300 may determine that the vehicle 101 has likely deviated from the conveyor path or has likely become disengaged with the conveyor 110”].
12.    Blackstock discloses the method according to claim 10, which further comprises using the captured data to model the carwash 102 and the position of all vehicles 101 disposed in the carwash 102 [para. 0016; para. 0032; para. 0065].
14.    Blackstock discloses the method according to claim 11, which further comprises activating an alarm if it is determined that the vehicle 101 is no longer being conveyed by the conveyor 110 [para. 0064, “monitoring system 300 may determine that the vehicle 101 has likely deviated from the conveyor path or has likely become disengaged with the conveyor 110”] or if the vehicle does not make it to the further downstream checkpoint in the allotted time period [para. 0012-13, “stop or halt the automated car wash system”; para. 0027; para. 0041; “stop or halt the conveyor 110”; Fig. 5].
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 13 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Blackstock (US 20190061705 A1), as applied to claims 1-12 and 14 above, and further in view of Ness (US 20180025624 A1).
13.    Blackstock discloses the method according to claim 12, but fails to explicitly disclose the method:
which further comprises displaying the model with the position of all the vehicles disposed in the carwash on a display to be monitored by a carwash operator.
Blackstock teaches tracking and modeling each vehicle location, using sensors S and processor 310, as each vehicle progresses through the car wash tunnel [para. 0016; para. 0032; para. 0065, Fig. 5], and further discloses a display connected to said processor 310 [para. 0054, “user interface (U/I) device”; para. 0050, “peripheral interface”], but fails to teach displaying the tracking or model information, and therefore fails to teach “displaying the model with the position of all the vehicles disposed in the carwash on a display to be monitored by a carwash operator.”
However, Ness (US 20180025624 A1) discloses systems and methods to prevent carwash collisions [Abstract], comprising:
Disclosed systems and methods prevent collisions in a carwash property. Disclosed systems and methods include software that brings together computer vision and machine learning algorithms to track the interaction of vehicles and equipment within the environment of a carwash to improve safety and optimize production. [Abstract].
[0047] FIG. 3 is a schematic representation of modules within a tracking system 202 in accordance with disclosed embodiments. As shown, tracking system 202 may comprise a modeling module 2002, a sensor module 2004, a reporting module 2006, a statistical module 2008, a notification module 2010, and other modules 2012. [para. 0047].
[0048] Among other things, tracking system 202, via modelling module 2002, creates a virtual model of vehicles 12, paths, and progress through wash tunnel 20. Modelling module 2002 may also 
[0049] Tracking system 202 may also comprise a sensor module 2004 for, among other things, storage of sensor data (e.g., vision device 26 data) for an adverse event. Tracking system 202 may also comprise a reporting module 2006 for reporting of sensor data for tracking and system 10 optimization. Tracking system 202 may also comprise a statistical module 2008 for statistical remote monitoring of wash tunnel 20 activity to provide a scheme of preventive measures and interventions for system 10 operation. [para. 0049].
 [0066] Wash tunnel control system 204 may also comprise a trigger stop module 416 for initiating an emergency stop of the conveyor 21 by signaling the tunnel control system 204. Wash tunnel control system 204 may also comprise a display system interface 418 which includes monitoring the vehicle tracking system 202 and producing status information using lights, panel indicators, or displays. Likewise, wash tunnel control system 204 may also comprise an audio system interface 420 for monitoring the vehicle tracking system 202 and producing audible information using bells, sirens, loudspeakers, or buzzers. [para. 0066]. 
	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of tracking and modeling of vehicles progressing within a carwash tunnel, of Blackstock, to include the method of displaying the information from tracking and modeling of vehicles progressing within a carwash tunnel, of Ness, in order to improve usability of the car wash tracking system through a display system interface, as taught by Ness [para. 0066]. 
15.    Modified Blackstock discloses the method according to claim 8, which further comprises displaying the position of an improperly stopped vehicle on a display to be monitored by an operator of the carwash [Blackstock, para. 0064, “monitoring system 300 may determine that the vehicle 101 has 
16.    Modified Blackstock discloses the method according to claim 8, wherein upon detection of a stopped vehicle [Blackstock, para. 0064, “monitoring system 300 may determine that the vehicle 101 has likely deviated from the conveyor path or has likely become disengaged with the conveyor 110”; Ness, para. 0066, “display system interface”; para. 0004, “stopped vehicle”], displaying a necessary corrective action on a display [Ness, para. 0066, “display system interface”].
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: The additionally cited references are cited to show conventional computerized carwash systems and methods comprising sensors for tracking or detecting vehicles [Abstracts]. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER REMAVEGE whose telephone number is (571)270-5511.  The examiner can normally be reached on M-F, 7:00 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nadine Norton can be reached on 5712721465.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 


/CHRISTOPHER REMAVEGE/Examiner, Art Unit 1713